                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. CV 18-00713-DSF (MRWx)                                             Date: March 14, 2019
Title      Ryan Prasad v. Ford Motor Company, et al.




Present: The Honorable:       DALE S. FISCHER, UNITED STATES DISTRICT JUDGE


                   V.R. Vallery                                        None Present
                  Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

                  None Present                                         None Present



Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK
                OF PROSECUTION AND FAILURE TO COMPLY WITH COURT ORDERS
                AND ORDER VACATING AND RESETTING PRETRIAL CONFERENCE
                AND TRIAL DATE

        On May 7, 2018, this Court set a pretrial conference date of March 18, 2019. Pursuant to
the Court’s Order re Jury Trial, the proposed pretrial conference order and proposed jury
instructions should have been lodged no later than March 4. Memoranda of contentions of fact
and law, witness lists, and a joint exhibit list were to be filed no later than February 25. As of
this date, Plaintiff has filed no such documents.

        The pretrial conference and trial dates are vacated.

         Plaintiff is ordered to show cause on April 1, 2019 at 3:00 p.m. why this action should
not be dismissed for lack of prosecution and failure to comply with this Court’s orders. Plaintiff
may show cause by submitting a proposed pretrial conference order, memorandum of
contentions of fact and law, witness and exhibit lists no later than March 25, 2019. Neither party
has submitted proposed jury instructions. Pursuant to Section III.B.8 of the Order re Jury Trial,
jury trial is deemed waived. If Plaintiff submits documents that comply with this Court’s orders
and the Local Rules, a pretrial conference will be held on April 1, 2019 at 3:00 p.m. If Plaintiff
fails to submit such documents and fails to show cause why this action should not be dismissed,
the action will be dismissed with prejudice.




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. CV 18-00713-DSF (MRWx)                                         Date: March 14, 2019
Title      Ryan Prasad v. Ford Motor Company, et al.


        Mandatory paper copies of all documents are to be submitted to chambers.




                                                                                         :
                                                                Initials of Preparer    VRV



CV-90 (03/15)                         Civil Minutes – General                          Page 2 of 2
